internal_revenue_service number release date index no cc tege qp2 - plr-114136-00 date entity e dear this responds to your letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 e is represented to be a state governmental instrumentality described in sec_457 of the code under the plan an employee may elect to defer compensation that would have been received for services rendered to e in any taxable_year until death separation_from_service with e attainment of age 70½ or until the occurrence of an unforeseeable_emergency the plan also provides for an in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 the participant’s election to defer compensation not yet earned under the plan must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision with certain limitations a participant may elect the manner in which his deferred amounts will be distributed the election generally must be made prior to the date any plr-114136-00 such payment must commence to the participant if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are held in trust for the exclusive benefit of the participants and their beneficiaries compensation deferred under the plan is transferred to a custodial_account with a financial_institution pursuant to which it is represented all amounts invested and all earnings accrued are held for the exclusive benefit of the participants and their beneficiaries also all amounts deferred under the plan must be transferred to the custodial_account within an administratively reasonable_time period ie within business days after the end of the month in which such amounts were deferred the account is intended to meet the requirements of sec_401 and thus to be treated as a_trust pursuant to sec_457 the rights of any participant or beneficiary to payments pursuant to the plan are nonassignable and not subject_to alienation encumbrance pledge or transfer sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 states that custodial accounts and annuity_contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 based upon the provisions of the plan summarized above and the documents presented we conclude as follows the deferred_compensation plan to be established by entity e is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 plr-114136-00 amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan the custodial_account associated with e’s sec_457 plan is treated under sec_457 as a_trust which is treated as an organization_exempt_from_taxation under sec_501 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than e's plan described above if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and applies only to the revised plan and custody agreement as submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell acting chief qualified_plan branch office of the associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
